Citation Nr: 1124653	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a sinus disorder. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for facial nerve damage. 

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

The Veteran had originally requested a hearing before the Board in his May 2010 VA Form 9.  However, he later submitted a statement in September 2010 indicating that he wished to withdraw his request for a hearing before a member of the Board of Veterans' Appeals.  His representative also submitted a letter in May 2011 noting that the Veteran had waived his right to such a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010). 

The Board also notes that additional evidence has been received, including VA medical records, records from the Social Security Administration (SSA), and information obtained from the Internet.  This evidence was not previously considered by the RO, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  However, in the decision below, service connection has been granted for facial nerve damage, and as such, there is no prejudice in proceeding with a decision on that claim.  Moreover, the majority of the evidence is duplicative of the evidence already considered by the RO, and the remainder of the evidence, which is new, does not pertain to a sinus disorder.  As such, the additional evidence is not relevant to the issue of a sinus disorder, and therefore, the Board will also proceed with a decision on that claim.

The issue of entitlement to service connection for headaches will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 2006  rating decision denied service connection for a sinus disorder.

2.  The evidence received since the March 2006 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a sinus disorder.

3.  An unappealed August 2007 rating decision denied service connection for facial nerve damage.

4.  The evidence received since the August 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for facial nerve damage.

5.  The Veteran has been shown to have facial nerve damage that is related to his military service.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, which denied service connection for a sinus disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the March 2006 rating decision is not new and material, and the claim for service connection for a sinus disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The August 2007 rating decision, which denied service connection for facial nerve damage, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  The evidence received subsequent to the August 2007 rating decision is new and material, and the claim for service connection for facial nerve damage is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Resolving reasonable doubt in favor of the Veteran, facial nerve damage was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board has reopened the Veteran's claim for service connection for facial nerve damage and granted the merits of that claim.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met regarding the claim for facial nerve damage, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the application to reopen a claim for service connection for a sinus disorder, the RO did provide the appellant with notice in September 2008, prior to the initial decision on the claim in December 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The September 2008 letters advised the Veteran of what evidence was required to substantiate his claim.   He was specifically informed that service connection for a sinus disorder had been previously denied and informed him that new and material evidence was needed to reopen his claim.  The letter explained that new means that the evidence must be in existence and be submitted to VA for the first time. It was also noted that the additional existing evidence must pertain to the reason the claim was previously denied in order to qualify as material.  The September 2008 letter stated that the Veteran's previous claim had been denied because his service treatment records did not address a growth in the sinus area.  It was noted that he was not diagnosed or treated for chronic sinusitis during his military service and that there was no medical evidence of a growth in the sinus area that has been present continuously since his separation.  The letter stated that evidence must be submitted that relates to that fact.  The September 2008 letter further indicated that the new and material evidence must raise a reasonable possibility of substantiating the claim and that the evidence cannot simply be repetitive or cumulative of the evidence considered in the previous denial.  As such, the September 2008 letter essentially notified the Veteran to look to the bases for the previous denial to determine what evidence would be new and material to reopen the claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial). 

In addition, the September 2008 letters informed the Veteran of the division of responsibilities in obtaining such evidence.  He was also provided with notice of how disability ratings and effective dates were determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  His records from the Social Security Administration have also been associated with the claims file, and he has not identified any outstanding records that are relevant to the claims being decided herein.

The Board does acknowledge that the Veteran has not been provided a VA examination in connection with his application to reopen a claim for service connection for a sinus disorder.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159 (c)(4)(iii) (2010).

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a statement of the case, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service connection for a sinus disorder was previously considered and denied by the RO in a rating decision dated in March 2006.   His claim for service connection for facial nerve damage was also previously considered in an August 2007 rating decision.  The appellant was notified of those decisions and of his appellate rights, but he did not submit a notice of disagreement with either decision.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In August 2008 and September 2008, the Veteran essentially requested that his claims for service connection for a sinus disorder and for facial nerve damage be reopened.  The December 2008 rating decision now on appeal denied the Veteran's claims on the basis that new and material evidence had not been submitted.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).


A.  Sinus Disorder

As noted above, the Veteran's claim for service connection for a sinus disorder was previously considered and denied in a March 2006 rating decision.  In that decision, the RO observed that the Veteran's service treatment records did not address a growth in the sinus area.  It was noted that he had not been diagnosed or treated for chronic sinusitis during his military service and that there was no medical evidence showing that he had a growth in the sinus area that was present continuously since his separation from service.  

The evidence associated with the claims file subsequent to the March 2006 rating decision includes VA medical records, private medical records, a November 2008 VA examination report, SSA records, numerous lay statements, and articles obtained from the Internet, as well as well as the appellant's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a sinus disorder.

With respect to the VA medical records, private medical records, and SSA records, the Board finds that many of these records are new in that they were not of record at the time of the March 2006 rating decision.  The Board does acknowledge that some of those records do document the Veteran as having sinusitis.  However, those additional records are not probative in that they do not provide an opinion relating such a disorder to the Veteran's military service.  As such, the records do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the VA medical records, private medical records, and SSA records are not new and material.

In regards to the November 2008 VA examination report and addendum, the Board finds that the evidence is new in that the report and addendum were not of record at the time of the March 2006 rating decision.  However, the VA examination report and addendum are not probative in that they do not provide any evidence relating a current sinus disorder to the Veteran's military service.  In fact, such evidence does not specifically address his sinuses, as the examination was performed in connection with his claims for service connection for facial nerve damage and headaches instead.  Therefore, the Board finds that the November 2008 VA examination report and addendum are not new and material.

Regarding the lay statements, the Board notes that they were not of record at the time of the March 2006 rating decision, and as such, are new.  However, those statements are not probative in that most of them do not discuss a sinus disorder and instead pertain to the Veteran's other claims.  The Board does observe that the Veteran's wife submitted a statement indicating that his nose was sore and hurts, but she did not specifically discuss his sinuses.  Moreover, she only addressed the current symptoms and did not indicate that such problems had been present in service or shortly thereafter.  As such, his wife did not provide any evidence providing a possible connection between a current sinus disorder and his military service.  For these reasons, the Board finds that the lay statements do not relate to an unestablished fact necessary to substantiate the claim, and therefore, they are not new and material.

With respect to the information obtained from the Internet, the Board finds that it is new in that the evidence was not of record at the time of the March 2006 rating decision.  However, this evidence is not probative.  In this regard, the information addresses facial nerve palsy, mononeuropathy, and other facial nerve problems. 
The information does not reference the Veteran or any sinus disorders.  As such, this information does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that information obtained from the Internet is not new and material.

As for the appellant's statements, the Board finds that the Veteran's assertions alone cannot be dispositive of the issues for purposes of reopening the claim.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of a current sinus disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the March 2006 rating decision continues to be absent.  Specifically, there remains no medical evidence showing that the Veteran has a sinus disorder that is related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a sinus disorder.


B.  Facial Nerve Damage

As noted above, the Veteran's claim for service connection for facial nerve damage was previously considered and denied in an August 2007 rating decision.  In that decision, the RO observed that his service treatment records did not show treatment for or a diagnosis of facial nerve damage.  It was noted that there was no evidence relating current facial nerve damage to his military service.

The evidence associated with the claims file subsequent to the August 2007 rating decision includes VA medical records, private medical records, a November 2008 VA examination report, SSA records, numerous lay statements, and articles obtained from the Internet, as well as well as the appellant's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2006 Board decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for facial nerve damage.  The majority of this evidence is certainly new, in that it was not previously of record. The Board also finds the November 2008 VA examination report to be material.  In this regard, the examiner rendered a medical opinion linking the Veteran's current facial nerve damage to an in-service motor vehicle accident.  Additionally, VA treatment records from 2008 and several lay statements note that the Veteran has had symptoms of facial nerve damage since service.  As such, there is now evidence showing that the Veteran may have a current disorder that is related to service.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for facial nerve damage.

As discussed above, the Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of this claim in this decision. See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  Lastly, disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board is within its province to weigh lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, 21 Vet. App. at 303.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  Id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for facial nerve damage.  He has contended that he developed such a disorder as a result of an accident in service.  His service treatment records do show that he was involved in a motor vehicle accident in January 1969 during which he sustained lacerations to his face and partial severance of his left ear.  

Moreover, in May 2007, the Veteran submitted several lay statements from friends and family in support of his claim.  K. C. (initials used to protect the Veteran's privacy) stated that she has known the Veteran since the 1950s, which was before he joined the military.  She noted that he had sustained deep cuts to his nose and ear in service and indicated that his mouth and left eye moved abnormally in December 1972.  She stated that he had "some drawing to his mouth and has watery eyes alot [sic]" since that time.  Similarly, J. C. asserted that the Veteran's mouth began to draw to one side in December 1972 and noted that he could not close his eyes properly.  P.S., a licensed practical nurse who has known the Veteran since 1992, also wrote that his left eye sometimes appeared to be closed and that it drooped at other times.  It was further noted that his speech was slurred.  In addition, T. A. wrote that the Veteran had "a drawing to his face" since 1972.  S. C., his wife, noted that his left eye was often watery and that the left side of his face was drawn, especially his mouth.  Lastly, A. A. wrote that she had known the Veteran for 47 years, and that beginning in December 1972, his eye did not close or blink properly, and his mouth was drawn to one side.  

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they are competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Charles v. Principi, 16 Vet. App. 370, 274 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran's friends and family members are competent to describe his symptoms since his period of service.

There is also no reason to doubt the credibility of the lay statements that the Veteran has had facial nerve problems within a couple of years of his military service other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, the numerous lay statements consistently describe the Veteran's symptoms as a drawing of his mouth to one side and a problem with his left eye with an onset in December 1972.   Therefore, the Board finds the lay statements to be credible.  The Veteran has consistently reported the same medical history, and thus, his statements regarding his symptomatology are also credible.  Id.  

In addition, the current medical evidence establishes that the Veteran has a diagnosis of hemifacial spasm on the left side of the face.  In November 2007, a VA neurologist noted that the Veteran had significant left sided facial asymmetry with lid lag and that he was unable to contract his frontalis muscle.  

Moreover, the November 2008 VA examiner performed a physical examination and reviewed the claims file.  He noted that the service treatment records were negative for any complaints, treatment, or diagnosis of a facial abnormality following the motor vehicle accident.  However, he also observed that there was no report that the left side of his face was normal either.  The examiner indicated that he had read A. A.'s letter regarding the Veteran's left-sided face weakness and concluded that, if her statement is accepted as corroborating, then it was his opinion that "the left facial weakness currently present on examination is caused by, or the result of [the Veteran's] injury of January 1969."  As discussed above, the Board has accepted the statement of A. A. to be credible.  

The Board also finds it significant that there is no evidence of any other intercurrent cause for the Veteran's current facial nerve damage.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand.  Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current facial nerve damage manifested during his military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for facial nerve damage is warranted.


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a sinus disorder is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for facial nerve damage is reopened, and service connection for facial nerve damage is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, the law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded a VA examination in November 2008 in connection with his claim for service connection for headaches.  Following a physical examination and a review of the claims file, the examiner opined that the Veteran's headaches were not related to an injury in service.  However, he did not provide any rationale for that portion of the opinion.  The vast majority of the examiner's statement is related to the facial nerve damage claim.  The only portion pertaining to headaches is a notation that the Veteran complained of a non-specific pain all over his head.  

A medical opinion that contains only data and conclusions is also not entitled to any weight.  It is the factually accurate, fully articulate, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for determining the nature and etiology of any headaches that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should indicate whether the Veteran has had a diagnosis of headaches at any time since he filed his claim.  He or she should also opine as to whether it is at least as likely as not that that the Veteran has headaches that are causally or etiologically related to his military service, including his motor vehicle accident.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Thereafter, and after undertaking any additional development deemed necessary, the RO should readjudicate the issue on appeal.   If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  T he case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


